Title: From Alexander Hamilton to George Washington, 4 March 1792
From: Hamilton, Alexander
To: Washington, George


Treasury DepartmentMarch 4th. 1792
The Secretary of the Treasury has the honor to inclose the List of appointments of Inspectors of the Revenue, which took place during the recess of the Senate, as well for ports as Surveys. The President will recollect that the Joseph McDowell who was truly contemplated is “the younger” of Pleasant Garden, though described in the Commission & in the List as “the Elder.”
